
	

113 HR 1355 IH: State Nutrition Assistance Flexibility Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1355
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Huelskamp (for
			 himself, Mr. Gohmert,
			 Mr. Schweikert,
			 Mr. Denham, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committees on Ways and
			 Means and Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To replace certain Federal nutrition programs with a
		  block grant to the States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the State Nutrition Assistance Flexibility Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. Grants to States.
					Sec. 4. Administrative and fiscal accountability.
					Sec. 5. Nondiscrimination provisions.
					Sec. 6. Definitions.
					Sec. 7. Repeals.
					Sec. 8. Severability.
					Sec. 9. Effective date.
				
			2.PurposeThe purpose of this Act is to provide
			 Federal financial assistance to the States, in the form of a single grant, to
			 allow the States maximum flexibility in providing, and financing the provision
			 of, supplemental food and nutrition assistance.
		3.Grants to
			 States
			(a)AllotmentsSubject to the requirements of this Act,
			 each State that meets the requirements of
			 subsection (d) is entitled to receive from
			 the Secretary of the Treasury a grant for each quarter of each of fiscal years
			 2014 through 2023 in an amount equal to 25 percent of the amount that bears the
			 same relation to the funds appropriated by
			 subsection (b) for a fiscal year as the
			 number of individuals who reside within the State and are members of families
			 with incomes below the poverty line for the most recent fiscal year for which
			 satisfactory data are available, bears to the total number of such individuals
			 who reside in all States for such fiscal year.
			(b)AppropriationOut of any money in the Treasury of the
			 United States not otherwise appropriated, there are appropriated for each of
			 fiscal years 2014 through 2023, $37,642,040,000.
			(c)Requirements
			 relating to intergovernmental financingThe Secretary of the
			 Treasury shall make the transfer of funds under grants under subsection (a)
			 directly to each State in accordance with the requirements of section 6503 of
			 title 31, United States Code.
			(d)State
			 requirementsIn order to
			 receive a grant under
			 subsection (a), the Governor of a State
			 shall certify to the Secretary of the Treasury—
				(1)that the supplemental food and nutrition
			 assistance that will be provided by the State using such grant will include
			 limitations on the eligible uses of benefits that are at least as restrictive
			 as the limitations in place for the supplemental nutrition assistance program
			 established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) as
			 of May 31, 2012; and
				(2)that the State
			 will use a portion of the grant to establish a work activation program
			 described in
			 subsection (e) for able-bodied individuals
			 receiving supplemental food and nutrition assistance;
				(e)Work activation
			 program
				(1)Program
			 requirementsThe work activation program established by a State
			 under
			 subsection (d)(2) shall met the following
			 requirements:
					(A)The average number of able-bodied
			 individuals receiving supplemental food and nutrition assistance that shall
			 participate in the program in the State for each month of a fiscal year shall
			 be based on the State’s relative proportion of able-bodied individuals
			 receiving supplemental food and nutrition assistance for the most recent month
			 of the most recent fiscal year for which satisfactory data is available,
			 compared to the total number of such individuals in all States for such month,
			 except that, each month, not less than a total of 1,500,000 individuals shall
			 participate in 1 or more such work activation programs.
					(B)Each able-bodied
			 individual participating in the work activation program—
						(i)shall at the time
			 of application for supplemental food and nutrition assistance and every 12
			 months thereafter, register for employment in a manner prescribed by the
			 Governor of the State;
						(ii)shall, each month of participation in the
			 program, participate in—
							(I)2
			 days of supervised job search for 8 hours per day at the program site;
			 and
							(II)5 days of
			 off-site activity for 8 hours per day;
							(iii)shall not refuse
			 without good cause to accept an offer of employment, at a site or plant not
			 subject to a strike or lockout at the time of the refusal, at a wage not less
			 than the higher of—
							(I)the applicable
			 Federal or State minimum wage; or
							(II)80 percent of the
			 wage that would have governed had the minimum hourly rate under section 6(a)(1)
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) been applicable
			 to the offer of employment;
							(iv)shall not refuse
			 without good cause to provide a State agency with sufficient information to
			 allow the State agency to determine the employment status or the job
			 availability of the individual; and
						(v)shall not
			 voluntarily—
							(I)quit a job;
			 or
							(II)reduce work
			 effort and, after the reduction, the individual is working less than 30 hours
			 per week, unless another adult in the same family unit increases employment at
			 the same time by an amount equal to the reduction in work effort by the first
			 adult.
							(C)An able-bodied
			 individual participating in the work activation program who fails to comply
			 with 1 or more of the requirements described in subparagraph (B)—
						(i)shall be subject
			 to a sanction period of not less than a 2-month period beginning the day of the
			 individual’s first failure to comply with such requirements during which the
			 individual shall not receive any supplemental food and nutrition assistance;
			 and
						(ii)may
			 receive supplemental food and nutrition assistance after the individual is in
			 compliance with such requirements for not less than a 1-month period beginning
			 after the completion of such sanction period, except that such assistance may
			 not be provided retroactively.
						(2)Penalties for
			 StatesA State that does not
			 meet the participation requirements under
			 paragraph (1)(A) for the preceding
			 fiscal year, as determined by calculating the average monthly participation for
			 such year, shall be subject to a reduction of grant funds for the first full
			 quarter after the Secretary of the Treasury determines that the State failed to
			 meet such participation requirements in an amount equal to the greater
			 of—
					(A)10 percent of the
			 grant funds the State would have otherwise received for such quarter; or
					(B)a percentage of
			 funds that equals the percentage by which the State failed to meet such
			 participation requirements.
					(f)Expenditure of
			 funds
				(1)In
			 generalExcept as provided in
			 paragraph (2), amounts received by a
			 State under
			 subsection (a) for any fiscal year shall be
			 expended by the State in such fiscal year or in the succeeding fiscal
			 year.
				(2)Use of rainy day
			 fund permittedOf the amounts received by a State under
			 subsection (a), the State may set aside, in
			 a separate account, such amounts as the State deems necessary to provide,
			 without fiscal limitation, supplemental food and nutrition assistance and
			 services for indigent individuals during—
					(A)periods of
			 unexpectedly high rates of unemployment; or
					(B)periods related to
			 circumstances that are not described in
			 subparagraph (A) and that cause
			 unexpected increases in the need for such assistance and services for such
			 individuals.
					(3)Funds remaining
			 after fiscal year 2023If, after 2023, a State has funds in the
			 account under paragraph (2), the State may only expend such funds if such funds
			 are used in a manner that is permitted under
			 subsection (g), as such subsection is in
			 effect on September 30, 2023.
				(g)Use of
			 fundsA State may only use the amounts received under subsection
			 (a) as follows:
				(1)General
			 purposeFor the purpose under
			 section 2, except that nothing in this Act
			 shall be construed as limiting the flexibility of a State to determine which
			 providers of such assistance and services qualify to receive payment from a
			 grant made to the State under
			 subsection (a).
				(2)Authority to use
			 portion of federal assistance for other welfare-related programs
					(A)In
			 generalSubject to the limit under
			 subparagraph (B), to carry out a State
			 program pursuant to any or all of the following provisions of law:
						(i)Part A of title IV of the Social Security
			 Act (42 U.S.C. 601 et seq.).
						(ii)Section 1616 of
			 such Act (42 U.S.C. 1382e).
						(B)LimitationA
			 State may not use more than 30 percent of the amount received under
			 subsection (a) for a fiscal year to carry
			 out a State program, or programs, under
			 subparagraph (A).
					(C)Requirements on
			 fundsAny amounts that are used under subparagraph (A)—
						(i)shall not be
			 subject to any of the requirements of
			 subsection (f) or
			 section 5; and
						(ii)shall be subject
			 to—
							(I)the audit
			 requirements under
			 section 4; and
							(II)any requirements
			 that apply to Federal funds provided directly for such State program.
							(h)No funding for
			 illegal aliensExcept as provided under this Act, no funds
			 appropriated in this Act may be used to provide supplemental food and nutrition
			 assistance to an alien who is not lawfully admitted for permanent residence or
			 otherwise permanently residing in the United States under color of law.
			(i)NonentitlementNothing
			 in this Act shall be construed as providing an individual with an entitlement
			 to supplemental food and nutrition assistance under this Act.
			4.Administrative
			 and fiscal accountability
			(a)Audits
				(1)Contract with
			 approved auditing entityNot later than October 1, 2014, and
			 annually thereafter, a State shall contract with an approved auditing entity
			 (as defined under
			 paragraph (3)(B)) for purposes of
			 conducting an audit under
			 paragraph (2) (with respect to the fiscal
			 year ending September 30 of such year).
				(2)Audit
			 requirementUnder a contract under
			 paragraph (1), an approved auditing
			 entity shall conduct an audit of the expenditures or transfers made by a State
			 from amounts received under a grant under this
			 section 3(a) with respect to the fiscal year
			 which such audit covers, to determine the extent to which such expenditures and
			 transfers were expended in accordance with this Act.
				(3)Entity
			 conducting audit
					(A)In
			 generalWith respect to a State, the audit under
			 paragraph (2) shall be conducted by an
			 approved auditing entity in accordance with generally accepted auditing
			 principles.
					(B)Approved
			 auditing entityFor purposes of this section, the term
			 approved auditing entity means, with respect to a State, an entity
			 that is—
						(i)approved by the
			 Secretary of the Treasury;
						(ii)approved by the
			 chief executive officer of the State; and
						(iii)independent of
			 any Federal, State, or local agency.
						(4)Submission of
			 auditNot later than December 31, 2014, and annually thereafter,
			 a State shall submit the results of the audit under
			 paragraph (2) (with respect to the fiscal
			 year ending on September 30 of such year) to the State legislature and to the
			 Secretary of the Treasury.
				(5)Additional
			 accounting requirementsThe provisions of chapter 75 of title 31,
			 United States Code, shall apply to the audit requirements of this
			 section.
				(b)Reimbursement
			 and penaltyIf, through an
			 audit conducted under
			 subsection (a), an approved auditing entity
			 finds that any amounts paid to a State under a grant under
			 section 3(a) were not expended in accordance
			 with this Act, the State shall pay to the Treasury of the United States any
			 such amount, plus 10 percent of such amount as a penalty.
			(c)Annual reporting
			 requirements
				(1)In
			 generalNot later than January 31, 2015, and annually thereafter,
			 each State shall submit to the Secretary of the Treasury and the State
			 legislature a report on the activities carried out by the State during the most
			 recently completed fiscal year with funds received by the State under a grant
			 under section 3(a) for such fiscal year.
				(2)ContentA
			 report under
			 paragraph (1) shall, with respect to a
			 fiscal year—
					(A)contain the
			 results of the audit conducted by an approved auditing entity for a State for
			 such fiscal year, in accordance with the requirements of
			 subsection (a) of this section;
					(B)specify the amount
			 of the grant made to the State under
			 section 3(a) that is used to carry out a
			 program under
			 section 3(f)(2);
					(C)specify the number
			 of participants in the work activation program described in
			 section 3(e) in the State;
					(D)specify the number
			 of participants in such program that found work through the program, including
			 the number of such participants who were hired as part-time employees and the
			 number of such participants who were hired as full-time employees; and
					(E)be in such form
			 and contain such other information as the State determines is necessary to
			 provide—
						(i)an
			 accurate description of the activities conducted by the State for the purpose
			 described under
			 section 2 and any other use of funds permitted
			 under subsections (f) and (g) of
			 section 3; and
						(ii)a
			 complete record of the purposes for which amounts were expended in accordance
			 with this Act.
						(3)Conformity with
			 accounting principlesAny financial information in the report
			 under
			 paragraph (1) shall be prepared and
			 reported in accordance with generally accepted accounting principles, including
			 the provisions of chapter 75 of title 31, United States Code.
				(4)Public
			 availabilityA State shall make copies of the reports required
			 under this section available on a public Web site and shall make copies
			 available in other formats upon request.
				(d)Failure To
			 comply with requirementsThe Secretary of the Treasury shall not
			 make any payment to a State under a grant authorized by
			 section 3(a)—
				(1)if an audit for a
			 State is not submitted as required under
			 subsection (a), during the period between
			 the date such audit is due and the date on which such audit is submitted;
			 or
				(2)if a State fails
			 to submit a report as required under
			 subsection (c), during the period between
			 the date such report is due and the date on which such report is
			 submitted.
				(e)Administrative
			 supervision and oversight
				(1)Limited role for
			 secretary of treasury and the attorney general
					(A)TreasuryThe
			 authority of the Secretary of the Treasury under this Act is limited to—
						(i)promulgating
			 regulations, issuing rules, or publishing guidance documents to the extent
			 necessary for purposes of implementing
			 subsections (a)(3)(B),
			 (b), and
			 (d);
						(ii)making quarterly
			 payments to the States under grants under this Act in accordance with
			 section 3(a);
						(iii)approving
			 entities under
			 subsection (a)(3)(B) for purposes of
			 the audits required under
			 subsection (a);
						(iv)withholding
			 payment to a State of a grant under
			 subsection (d); and
						(v)exercising the
			 authority relating to nondiscrimination that is specified in
			 section 5(b).
						(B)Attorney
			 generalThe authority of the Attorney General to supervise the
			 amounts received by a State under
			 section 3(a) is limited to the authority
			 under
			 section 5(c).
					(2)Federal
			 supervision
					(A)In
			 generalExcept as provided under
			 paragraph (1), an administrative officer,
			 employee, department, or agency of the United States (including the Secretaries
			 of Agriculture and Health and Human Services) may not—
						(i)supervise—
							(I)the amounts
			 received by the States under
			 section 3(a); or
							(II)the use of such
			 amounts by the States; or
							(ii)promulgate
			 regulations or issue rules in accordance with this Act.
						(B)Limitation on
			 secretaries of agriculture and Health and Human ServicesThe
			 Secretaries of Agriculture and Health and Human Services shall have no
			 authority over any provision of this Act.
					(f)Reservation of
			 state powersNothing in this section shall be construed to limit
			 the power of a State, including the power of a State to pursue civil and
			 criminal penalties under State law against any individual or entity that
			 misuses, or engages in fraud or abuse related to the funds provided to a State
			 under this Act.
			5.Nondiscrimination
			 provisions
			(a)Nondiscrimination
			 against individualsNo individual shall be excluded from
			 participation in, denied the benefits of, or subjected to discrimination under,
			 any program or activity funded in whole or in part with amounts paid to a State
			 under this
			 section 3(a) on the basis of such
			 individual’s—
				(1)disability under
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794);
				(2)sex under title IX
			 of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.); or
				(3)race, color, or
			 national origin under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d
			 et seq.).
				(b)Compliance
				(1)In
			 generalIf the Secretary of the Treasury determines that a State
			 or an entity that has received funds from amounts paid to a State under a grant
			 under section 3(a) has failed to comply with a provision of law referred to in
			 subsection (a), the Secretary of the Treasury shall notify the chief executive
			 officer of the State of such failure to comply and shall request that such
			 chief executive officer secure such compliance.
				(2)Refusal to
			 secure complianceIf, not later than 60 days after receiving
			 notification under
			 paragraph (1), the chief executive
			 officer of a State fails or refuses to secure compliance with the provision of
			 law referred to in such notification, the Secretary of the Treasury may—
					(A)refer the matter
			 to the Attorney General with a recommendation that an appropriate civil action
			 be instituted; or
					(B)exercise the
			 powers and functions provided under section 505 of the Rehabilitation Act of
			 1973 (29 U.S.C. 794a), title IX of the Education Amendments of 1972 (20 U.S.C.
			 1681 et seq.), or title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et
			 seq.) (as applicable).
					(c)Civil
			 actionsIf a matter is referred to the Attorney General under
			 subsection (b)(2)(A), or the Attorney General has reason to believe that a
			 State or entity has failed to comply with a provision of law referred to in
			 subsection (a), the Attorney General may bring a civil action in an appropriate
			 district court of the United States for such relief as may be appropriate,
			 including injunctive relief.
			6.DefinitionsFor purposes of this Act:
			(1)Able-bodied
			 individualThe term
			 able-bodied individual means an individual who—
				(A)is more than 18,
			 and less than 63, years of age;
				(B)is not physically
			 or mentally incapable of work;
				(C)is not the
			 full-time caretaker of a disabled adult dependent; and
				(D)does not have a
			 dependent child.
				(2)Physically or
			 Mentally Incapable of WorkThe term physically or mentally
			 incapable of work shall mean an individual—
				(A)who currently
			 receives benefits from the Supplemental Security Income program or another
			 program that provides recurring benefits to individuals because the individual
			 is disabled and unable to work; or
				(B)who has been
			 medically certified as physically or mentally incapable of work and who has a
			 credible pending application for enrollment in the Supplemental Security Income
			 program or another program that provides recurring benefits to individuals
			 because the individual is disabled and unable to work.
				(3)Poverty
			 lineThe term poverty
			 line means the poverty line (as defined by the Office of Management and
			 Budget and revised annually in accordance with section 673(2) of the Community
			 Services Block Grant Act) applicable to a family of the size involved.
			(4)Supervised Job
			 SearchThe term
			 supervised job search means a job search program which has the
			 following characteristics:
				(A)The job search
			 occurs at an official location where the recipient's presence and activity can
			 be directly observed, supervised, and monitored.
				(B)The recipient's
			 entry, time on site, and exit from the official job search location are
			 recorded in a manner which prevents fraud.
				(C)The recipient is
			 expected to remain and undertake job search activities at the job search center
			 except for brief, authorized departures for specified off-site
			 interviews.
				(D)The amount of time
			 the recipient is observed and monitored engaging in job search at the official
			 location is recorded.
				(5)Supplemental
			 food and nutrition assistanceThe term supplemental food and
			 nutrition assistance shall be defined by a State with respect to use of
			 such term for purposes of the application of this Act to the State.
			(6)StateThe term State has the meaning
			 given the term in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2012) as of May 31, 2012.
			(7)Work
			 activationThe term
			 work activation means—
				(A)supervised job
			 search;
				(B)community service
			 activities;
				(C)education and job
			 training for individuals who are family heads or married spouses of family
			 heads; or
				(D)drug or alcohol
			 treatment.
				7.RepealsThe following provisions are
			 repealed:
			(1)The Emergency Food
			 Assistance Act of 1983 (7 U.S.C. 7501 et seq.).
			(2)Section 5 of the
			 Agriculture and Consumer Protection Act of 1973, (commonly known as the
			 commodity supplemental food program) (7 U.S.C. 612c note).
			(3)Section 4402 of
			 Public Law 107–171 (relating to the seniors farmers’ market nutrition program)
			 (7 U.S.C. 3007).
			(4)The Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
			(5)Section 19 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769a).
			8.SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is found to be
			 unconstitutional, the remainder of this Act, or the application of that
			 provision to other persons or circumstances, shall not be affected.
		9.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect with respect to items and
			 services furnished on or after October 1, 2013.
		
